Citation Nr: 0126506	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL


Appellant and a neighbor


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied, as not 
well grounded, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant, the veteran's father, perfected a timely appeal of 
this determination to the Board.

In a March 2000 statement, the appellant asserted that the 
veteran was discharged from service due to his mental 
disorder and he should have been assigned a minimum 
evaluation of 50 percent.  In that same statement, the 
appellant also maintained that in light of the severity of 
the veteran's service-connected paranoid schizophrenia, as 
reflected by the February 1989 VA hospitalization report, the 
disability should have been rated as 100 percent disabling.  
Although he argued that due to the gravity of the condition 
the veteran was thus unable to recognize the danger of 
"roaming around day and night from one place to another," 
in a May 2000 rating action, the RO concluded that the 
appellant was not entitled to accrued benefits.  The Board 
notes, however, that pursuant to 38 U.S.C.A. § 1318(b)(2) 
(West 1991 & Supp. 2001), in cases where a veteran was either 
in receipt or was entitled to be in receipt of a 100 percent 
evaluation for at least five years prior to his death, an 
appellant may be awarded dependency and indemnity 
compensation (DIC) benefits.  Therefore, it appears that the 
appellant may alternatively be seeking DIC benefits pursuant 
to 38 U.S.C.A. § 1318(b)(2); however, to date, VA has not 
considered this issue and it is referred to the RO for 
appropriate action.

In June 2001, the appellant and a neighbor presented 
testimony to the undersigned Board Member at a hearing held 
at the local VA office.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran has been reported as missing since June [redacted], 
1990, and he has been presumed to have died on June [redacted], 1997.

3.  At the time of presumed death, service connection was in 
effect for a right arm disability and for paranoid 
schizophrenia, which were evaluated as 20 percent and 10 
percent disabling, respectively.

4.  It is not shown that the cause of the veteran's death was 
due to or the result of a service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records show that the veteran was 
hospitalized from July to October 1988.  The hospitalization 
report indicates that, at admission, he was diagnosed as 
having schizophreniform disorder.  At discharge, the 
pertinent diagnoses were schizophreniform disorder; anxiety 
disorder, not otherwise specified; and mixed personality 
disorder.  In addition, his DD Form 214 reflects that the 
veteran served on active duty from March 1981 to October 1988 
and that he was then placed on the temporary disability 
retired list (TDRL).

Thereafter, the veteran was hospitalized at the Veterans 
Memorial Medical Center (VMMC) from January to February 1989.  
The discharge summary indicates that, following the earlier 
fourth-month hospitalization, the veteran the veteran was 
"sent home" to the Philippines in partial remission.  The 
report states that he was instructed to follow a prescribed 
medication regimen to treat his psychiatric disability but 
that he complied only briefly.  The veteran initially coped 
well living in the Philippines with his parents; however, 
approximately two weeks prior to admission, his behavior 
suddenly changed.  He began to walk back and forth in his 
parents' home and then proceeded to "roam around the town 
aimlessly and would even get lost on his way home."  The 
physician added that there was one occasion when the veteran 
was "nowhere to be found" and was later located in a 
distant town in the custody of the local police department.  
According to the discharge summary, the veteran had been 
roaming the town's streets for approximately six days, had 
lost most of his belongings, and was described as being "out 
of his mind."  Upon returning home, the veteran suffered 
from an inability to sleep and his parents described his 
behavior as becoming "more intense" each day.  As a result, 
they decided to have the veteran admitted on a nightly basis 
for observation.  Because examiners noted that he remained 
unable to sleep and always appeared to have a "blank stare" 
on his face, the veteran was admitted on an emergency basis.

During the hospitalization, the veteran initially "just 
observed what was going on in the ward" and required 
guidance in order to participate in his therapeutic 
activities.  In addition, the physician described the veteran 
as "so belligerent" and indicated that he asserted that he 
did not need further confinement because he no longer had a 
fever, which he explained was the basis for the inpatient 
care.  The examiner further stated that the veteran was 
preoccupied about returning home.  He also indicated that 
although the veteran's insomnia and restlessness eventually 
subsided, the veteran's regressive behavior continued.  In 
this regard, the physician commented that the veteran could 
be observed standing in a corner smiling inappropriately to 
himself and that it was not until the third week of inpatient 
care that his general behavior improved.  The physician 
further reported that his condition was in partial remission 
at discharge, with the veteran exhibiting poor insight and 
judgment and displaying aggressive, although "manageable," 
tendencies.  The diagnosis was paranoid schizophrenia.

The veteran was again hospitalized at VMMC from June to July 
1989.  The discharge summary noted the veteran's prior 
admission to that facility and that he was diagnosed as 
having paranoid schizophrenia.  According to the hospital 
summary, subsequent to his February 1989 discharge, the 
veteran was not compliant with his medications and refused to 
report for psychiatric follow-up.  He generally remained at 
home, leaving the residence only upon the request of friends, 
who were allegedly "drug pushers."  The physician indicated 
that approximately seven days prior to admission, the veteran 
returned home from "unknown whereabouts" with "reddish" 
eyes.  He added that six days prior to admission the veteran 
left his parents' home and returned four days prior to 
admission.  Because he failed to return, his parents searched 
for the veteran and, with the help of the local police, 
located him in Olongapo City.  The veteran was thereafter 
initially jailed there for safekeeping and was then admitted 
to the VA hospital on an emergency basis.

The July 1989 discharge summary states that during an 
interview of the veteran conducted early in the 
hospitalization, he requested that the examiner contact the 
police to have his parents arrested because they were 
communist spies.  The physician indicated that the veteran's 
memory, insight and judgment were impaired, noting that he 
had denied his parents' allegations regarding his wandering 
from home.  The examiner added that the veteran displayed 
delusions of persecution and his speech was described as 
hyperproductive, with some responses being circumstantial and 
tangential.  The discharge summary further states despite 
suffering from overt persecutory delusions, the veteran 
repeatedly claimed that he was not mentally ill and requested 
to be discharged because his presenting physical ailment had 
resolved.  At discharge, the veteran was diagnosed as 
suffering from paranoid schizophrenia and the physician 
opined that he was not competent to handle his funds.

Based on this evidence, in a February 1990 rating decision, 
the RO established service connection for paranoid 
schizophrenia and, with the exception of temporary total 
evaluations covering the veteran's periods of 
hospitalization, assigned a 10 percent evaluation under 
Diagnostic Code 9203, effective October 8, 1988.  In this 
same rating action, the RO also granted service connection 
for a right arm disability and assigned a 20 percent 
evaluation, effective October 8, 1988.

Thereafter, a July 1991 field examination report reflects 
that the examiner was unable to locate the veteran at his 
residence.  In addition, in a February 1993 statement, his 
parents asserted that despite searching "everywhere" for 
their son, they were unable to locate him.  They further 
reported that he was missing since June [redacted], 1990.  VA 
subsequently initiated an investigation into the veteran's 
whereabouts and, based on the information obtained, in a 
September 1998 Administrative Decision, which was approved by 
the Director of the Compensation and Pension service, VA 
determined that the veteran had been missing since June [redacted], 
1990, and was presumed to have died on June [redacted], 1997.

In September 1997, the veteran's parents filed a formal claim 
seeking service connection for the cause of the veteran's 
death and for accrued benefits.  As noted in the 
introduction, in an October 1998 rating decision, the RO 
denied service connection for the cause of the veteran's 
death on the basis that the claim for this benefit was not 
well grounded; the RO also denied entitlement to accrued 
benefits.  

The appellant disagreed with the denial of his claim of 
service connection for the cause of the veteran's death, and 
in an effort to assist him in the development of this claim, 
in October 1999, the RO submitted a request to the Chief 
Medical Officer at the VA outpatient clinic in which it 
discussed all the facts pertinent to the appellant's claim 
and inquired whether the veteran's disappearance was due to 
his service-connected paranoid schizophrenia.  The RO added 
that, if so, whether "it was reasonable to conclude" that 
his presumed death on June [redacted], 1997, following his seven 
years of unexplained absence, might be attributed to his 
service-connected psychiatric disability.  In a response 
dated later that same month, a physician essentially 
indicated that the question could not be objectively answered 
on a medical or scientific basis.

Based on the October 1999 medical opinion, in a November 1999 
decision, a copy of which was furnished to the appellant as 
part of the December 1999 Statement of the Case (SOC), the RO 
confirmed and continued its denial of service connection for 
the cause of the veteran's death.

In several statements made during the course of this appeal, 
the appellant cited the in-service and post-service 
psychiatric findings and argued that service connection for 
the cause of the veteran's death was warranted because it was 
directly related to his service-connected paranoid 
schizophrenia.  In this regard, the appellant essentially 
indicated that the veteran's wandering and roaming from home 
was a symptom of his paranoid schizophrenia.  In addition, he 
pointed out that the veteran was presumed dead by VA as of 
June [redacted], 1997, on the basis that he had not been seen alive 
since June [redacted], 1990; the appellant made no contention that 
the veteran's service-connected right arm disability caused 
or hastened his death.

Finally, in June 2001, the appellant and his neighbor 
testified at a hearing conducted before the undersigned Board 
Member.  During the hearing, the appellant pointed out that 
the veteran was discharged from service due to his 
psychiatric disability and that he resided with the appellant 
and his mother.  The appellant reported that, as a result of 
his service-connected paranoid schizophrenia, the veteran had 
wandered off and disappeared on numerous occasions.  In 
addition, he reported that one time the veteran was found 
"dirty and laying on the pavement."  The appellant further 
testified that, on another occasion, the police informed him 
that they had located the veteran while he was roaming 
through a graveyard tinkering with tombstones.  He added 
that, during each of the times preceding the last one, he 
indicated that, with the assistance of police officials, he 
was able to locate the veteran; however, he pointed out that, 
on some of these occasions, he found the veteran far from 
home.  The appellant further noted that the veteran was last 
seen on June 7, 1990, and that, following his own attempts to 
find the veteran as well as a police investigation into his 
whereabouts, the veteran was declared dead following a seven-
year period in which he was reported missing.  The appellant 
acknowledged that he had no idea as to what happened to the 
veteran but reported that, while living with him, the veteran 
was frequently out of touch with reality, often believing 
that he was in combat or still on active duty.  He denied 
that the veteran would have committed suicide but stated that 
he feared that he might have drowned, noting that he had a 
history of wandering on beaches.  As such, he argued that the 
veteran's death was directly related to symptoms attributable 
to his service-connected paranoid schizophrenia and that 
service connection for the cause of his death was warranted.

At the hearing, the appellant's neighbor testified that he 
had lived near the appellant and the veteran for 
approximately five years prior to the veteran's 
disappearance.  He stated that, during that time, he noticed 
that the veteran's psychiatric condition was "quite 
severe."  In this regard, he reported that the veteran often 
kept running away and that his personal appearance was "very 
dirty."

Analysis

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  A death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability that is causally related to service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 
(2001).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Following review of the record, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  In reaching this determination, the Board observes 
that the medical evidence indicates that the veteran's 
history of wandering, roaming and thereafter becoming lost 
may have been a manifestation of his service-connected 
paranoid schizophrenia.  Moreover, the Board acknowledges 
that, following an investigation into his whereabouts, VA 
determined that the veteran was presumed to have died on June 
[redacted], 1997, following a seven-year period from when he was last 
seen alive, i.e., June [redacted], 1990.  Unfortunately, however, it 
remains a mystery as to what disease or injury caused or 
hastened the veteran's presumed death.  

Here, in an effort to assist the appellant with the 
development of this claim and afford him the benefit of every 
consideration, in October 1999 the RO prepared a memorandum 
in which it marshaled the relevant evidence.  The RO then 
forwarded the October 1999 memorandum to a VA physician for 
the sole purpose of having that physician opine as to whether 
it was reasonable, i.e., at least as likely as not, that the 
veteran's death was related to his service-connected paranoid 
schizophrenia.  In a statement dated later that same month, 
however, the physician essentially responded in the negative 
because the circumstances of the veteran's presumed death 
were unknown.  Thus, the only evidence in support of the 
appellant's claim that the veteran's presumed death is 
related to his service-connected paranoid schizophrenia is 
contained in his lay statements and the testimony offered by 
him and his neighbor.  Although he and his neighbor are 
competent to describe the veteran's psychiatric symptoms that 
they observed, see 38 C.F.R. § 3.159(a)(2), neither he nor 
his neighbor is competent to offer a medical diagnosis or to 
establish an etiological relationship between the veteran's 
paranoid schizophrenia and his presumed death.  38 C.F.R. 
§ 3.159(a)(1); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In sum, the circumstances that culminated in the veteran's 
presumed death remain unknown and the Board is not in a 
position to speculate as to what they might have been.  The 
Board further notes that it is not in a position to speculate 
as to what determination might be reached when and if that 
information is ascertained.  In considering this claim, the 
Board is mindful that regulations require that a grant of 
service connection not be predicated on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102 (2001).  In light 
of the foregoing, the appellant's claim must be denied.

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  As noted in the introduction, the RO initially 
denied this claim on the basis that it was not well grounded.  
On November 9, 2000, however, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Although the RO has not had an opportunity to adjudicate the 
claim in light of the explicit provisions of the VCAA, the 
Board finds, nonetheless, that VA's duties pursuant to the 
VCAA have, essentially, been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The record shows 
that the appellant was notified of the RO's decisions and he 
was issued an SOC informing him of the evidence needed to 
support his claim.  As such, VA has met its duty to inform 
the appellant.  

The Board concludes the discussions in the RO's decision and 
the SOC informed the appellant of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  Further, in this case, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In this regard, the Board 
reiterates that in October 1999 the RO sought a medical 
opinion regarding whether the veteran's service-connected 
paranoid schizophrenia caused or hastened his death, the 
crucial issue in this case, and later that same month 
received a response to this request.

Accordingly, a remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and additional expending of 
VA's resources is thus not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons previously set forth, the Board believes that 
the appellant has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the appellant has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

